Marshall, Chief Justice.
The only possible basis for this Court’s jurisdiction of this appeal being the equitable issue of specific performance, and this issue no longer being involved in the appeal as a result of the trial court’s untimely-appealed-from final order dismissing the entire complaint, including the specific-performance claim and, by implication, the damages claim — this Court does not have jurisdiction; therefore, the appeal is hereby transferred to the Court of Appeals.

All the Justices concur, except Bell, J., who dissents.